 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   SYLVIA REYES,                                      Case No. 1:18-cv-00749-SAB

12                  Plaintiff,                          ORDER RE STIPULATION FOR AN
                                                        EXTENSION OF TIME TO SERVE
13          v.                                          PLAINTIFF’S LETTER BRIEF

14   COMMISSIONER OF SOCIAL SECURITY,                   (ECF No. 11)

15                  Defendant.

16

17         On November 15, 2018, Plaintiff filed a stipulation requesting an extension of time to

18 serve the Commissioner with a confidential letter brief as required by the Court’s scheduling

19 order. (ECF No. 11.) This request is granted, and the scheduling order is modified as follows:
20         1.      Plaintiff’s confidential letter brief shall be served on or before November 19,

21                 2018;

22         2.      Commissioner’s confidential letter brief shall be served on or before December

23                 26, 2018;

24         3.      Any stipulation to remand the case shall be filed on or before January 10, 2019;

25         4.      Plaintiff’s opening brief shall be filed on or before January 25, 2019;

26         5.      Commissioner’s responsive brief shall be filed on or before February 25, 2019;

27         6.      Plaintiff may file a reply brief on or before March 12, 2019; and

28 ///


                                                    1
 1          7.      The parties are advised that due to the impact of social security cases on the

 2                  Court’s docket and the Court’s desire to have cases decided in an expedient

 3                  manner, requests for modification of the briefing scheduling will not routinely be

 4                  granted and will only be granted upon a showing of good cause. Further, requests

 5                  to modify the briefing schedule that are made on the eve of a deadline will be

 6                  looked upon with disfavor and may be denied absent good cause for the delay in

 7                  seeking an extension.

 8
     IT IS SO ORDERED.
 9

10 Dated:        November 16, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
